Marbury, C. J.,
delivered the opinion of the Court.
This is an appeal from an order passed by the Circuit Court for Allegany County reversing a decision of the *461Maryland Employment Security Board. The reversed decision held that the appellee had failed, without good cause, to accept available suitable work and, therefore, he was denied unemployment compensation benefits.
The evidence shows that the appellee had worked in the dyehouse of The Celanese Corporation of America for five years. On November 19, 1947, he was obliged to leave because of a dermatitis condition caused by the dye. He was unavailable for work until March 8, 1948, at which time he was released from medical care with the condition, however, that he should not do any further work which brought him in contact with dye. He had been earning $1.17 an hour. His employer offered him a job at $1.05 an hour, but he refused it because the work could not all be done in one department, and because he was doing some work for a friend outside, and because he wanted a position in the engineering department and was willing to wait for it, although there seemed to be no openings which would become available within a reasonable time.
The trial court thought that the difference in wages amounted to 23 cents an hour and held that a refusal to accept a position with that differential was not an arbitrary refusal to accept suitable employment. The record shows that there was evidence to support the findings of the Board. Under such circumstances, and in the absence of fraud, such findings are conclusive, and the courts have no authority to reach different conclusions of fact. The subject has been recently discussed in an opinion filed in three cases, just decided, Maryland Employment Security Board v. Poorbaugh (Maryland Employment Security Board v. Feasier; Maryland Employment Security Board v. Merbaugh) 195 Md. 197, 72 A. 2d 753. For the reasons given in that opinion, the order will be reversed.

Order reversed with costs.